


110 HRES 904 IH: Commending the Northport American Legion

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 904
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending the Northport American Legion
		  Post 694 located in Northport, New York, for raising funds for the Marine and
		  Army combat units fighting in the Middle East, enabling them to purchase needed
		  equipment.
	
	
		That the House of Representatives—
			(1)commends the
			 Northport American Legion Post 694 located in Northport, New York, for raising
			 more than $75,000 for the Marine and Army combat units fighting in the Middle
			 East, enabling them to purchase welding equipment, ballistic combat goggles,
			 thigh-rig drop pouches, special rifle slings, combat gloves, and other needed
			 equipment; and
			(2)commends other
			 American Legion Posts nationwide that have raised funds for similar
			 purposes.
			
